Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             The application of Michael Hamilton for Distributed Automotive Radar Architecture filed 11/20/19 has been examined. Claims 1-30 are pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-30. The prior art of record fail to teach or suggest the limitation of .communicating between automotive sensors by transmitting, at each sensor of a plurality of sensors, a synchronization (SYNC) signal, each SYNC signal transmitted via a fiber optic link corresponding with each sensor;
receiving, at a central node, the SYNC signals via the fiber optic links corresponding with each of the plurality of sensors;
determining, at the central node, a master SYNC signal based on the received
SYNC signals;
transmitting, at the central node, the master SYNC signal via the fiber optic links to the plurality of sensors. The closest prior art of record (US 10,820,292, US 2019/0266029, US 10,081,390) teaches connecting sensors in a automobile using fiber optic cable and synchronizing the sensors with each other but is silent on teaching the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683